DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


Claim(s) 1-5, 7-8, 12-16 & 18 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eidmohammadi et al., US PG Pub 2015/0297052 A1 (hereafter Eid).  

Regarding claim 1 where Eid is directed to a self-propelled floor cleaning system with has two robotic components where one is the lead robot and the other is a following robot as shown in at least figures 1-6.  This is read upon by applicants claim to, “A mobile robot [figures 1-6 has multiple robotic devices], comprising: a main body [figures 1-6 where it can be seen that the system has multiple robotic devices, cleaning vehicle 1, see paragraph 10]; a moving unit configured to move the main body [at least figures 3 where main body is robotic device 1 and 
However if applicant believes that the prior art of Eid does not specifically disclose that the second robot is moving behind the first robot using a set distance and trajectory.  Then it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Eid to have their multiple following robots follow with a set distance so as to allow for enough distance between them if they need to avoid one another and prevent a 
Regarding claim 2 where it is disclosed by Eid in at least paragraphs 41-44 and figure 4 to have their system also have, the controller is further configured to determine the length of trajectory to be followed based on positions of a plurality of points forming the trajectory corresponding to the movement of the second mobile robot and a current position of the main body.  
Regarding claim 3 where it is disclosed by Eid in at least paragraphs 24 and 41-44 also see figure 4.  This is read upon by the controller is further configured to: sense positions of a plurality of points forming the trajectory corresponding to the movement of the second mobile robot; store information corresponding the positions of the plurality of points in a predetermined distance unit; and sense that the length of trajectory to be followed deviates from the predetermined range based on the stored information.  
However if applicant believes that the prior art of Eid does not specifically disclose that the second robot is moving behind the first robot using a set distance and trajectory.  Then it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Eid to have their multiple following robots follow with a set distance so as 
Regarding claim 4 where it is disclosed by Eid in at least paragraphs 24, 41-45 and figure 1-4 to have their system also have the controller is further configured to: control the main body to sequentially follow the plurality of points corresponding to the stored information while the length of trajectory to be followed is maintained within the predetermined range; and delete the stored information after the main body moves to a relevant point.  
However if applicant believes that the prior art of Eid does not specifically disclose that the second robot is moving behind the first robot using a set distance and trajectory.  Then it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Eid to have their multiple following robots follow with a set distance so as to allow for enough distance between them if they need to avoid one another and prevent a collision between them.  This would be desirable as the damage that would occur when they collide would require repair to the robot s and would cost money and thus to prevent and reduce this from happening one would look to keep a fixed distance between the robots while they are cleaning.  Where the first one is dry vacuuming and the secondary robot is wet mopping.  So the 
Regarding claim 5 where it is disclosed by Eid in at least figure 4 and paragraphs 24 and 42 to have their robots following each other and maintaining a fixed distance between each other.  This would indicate that the “fixed distance” between them would be maintain when either one speeds up or slows down.  This is read upon by applicants claim to the controller is further configured to, in response to the length of trajectory to be followed by the main body increasing beyond the predetermined range, output a control command to cause the second mobile robot to reduce a movement speed.  
Regarding claim 7 where it is disclosed by Eid in at least figure 4 and paragraphs 24 and 42 to have their robots following each other and maintaining a fixed distance between each other.  This would indicate that the controller is further configured to, in response to the length of trajectory to be followed by the main body decreasing below the predetermined range, output a control command to cause the main body to stop from moving.  
Regarding claim 8 where it is disclosed by Eid in at least figures 1-6 and paragraphs 41-44 and 24 to have the robots maintain a fixed distance from each other and also being able to sense the position of each other as they can close the gap between each other as described in paragraph 8.  Eid in paragraphs 8, 23, 25 and 43 describe how the robots can determine their positions in a room and this is also used to maintain a fixed distance between them.  This is read upon by applicants claim to the controller is further configured to: monitor a separation distance between the main body and the second mobile robot using the recognized position; and in 
However if applicant believes that the prior art of Eid does not specifically disclose that the second robot is moving behind the first robot using a set distance and trajectory.  Then it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Eid to have their multiple following robots follow with a set distance so as to allow for enough distance between them if they need to avoid one another and prevent a collision between them.  This would be desirable as the damage that would occur when they collide would require repair to the robot s and would cost money and thus to prevent and reduce this from happening one would look to keep a fixed distance between the robots while they are cleaning.  Where the first one is dry vacuuming and the secondary robot is wet mopping.  So the secondary robot could slip while cleaning and bump the first robot if the first robot stops due to an obstacle and thus the wet one could slip and rear end the first robot.  To prevent this one would keep enough distance between them to allow them to stop safely if and when need be, see figure 4.  
Regarding claim 12 where it is disclosed by Eid to have, “A plurality of mobile robots [figs 1-6], including: a first mobile robot [figures 1-6, robot 1]; and a second mobile robot [figures 1-6, robot 11], wherein: the first mobile robot is configured to: communicate with the second mobile robot that sends a signal to recognize a position of the second mobile robot [paragraphs 40-45]; control the second mobile robot to follow a trajectory corresponding to a movement of the first mobile robot based on the recognized position [figure 3-4]; and in 
However if applicant believes that the prior art of Eid does not specifically disclose that the second robot is moving behind the first robot using a set distance and trajectory.  Then it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Eid to have their multiple following robots follow with a set distance so as to allow for enough distance between them if they need to avoid one another and prevent a collision between them.  This would be desirable as the damage that would occur when they collide would require repair to the robot s and would cost money and thus to prevent and reduce this from happening one would look to keep a fixed distance between the robots while they are cleaning.  Where the first one is dry vacuuming and the secondary robot is wet mopping.  So the secondary robot could slip while cleaning and bump the first robot if the first robot stops due to an obstacle and thus the wet one could slip and rear end the first robot.  To prevent this one 
Regarding claim 13 where it is disclosed by Eid in at least paragraphs 41-45 and shown in figure 4 to have, the first mobile robot is further configured to determine a length of the trajectory to be followed by the second mobile robot based on positions of the plurality of points forming the trajectory corresponding to the movement of the first mobile robot and a relative position of the second mobile robot.  
Regarding claim 14 where it is disclosed by Eid in at least figures 1-6 and paragraphs 24 and 42 to have, the second mobile robot is further configured to store information corresponding to positions of the sensed plurality of points in a predetermined distance unit, the first mobile robot is further configured to sense that the length of trajectory to follow deviates from a predetermined range based on the information stored in the second mobile robot, and the second mobile robot is further configured to sequentially move based on the stored information, and delete information corresponding to the moved points while the length of trajectory to follow satisfies the predetermined range.  
However if applicant believes that the prior art of Eid does not specifically disclose that the second robot is moving behind the first robot using a set distance and trajectory.  Then it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Eid to have their multiple following robots follow with a set distance so as to allow for enough distance between them if they need to avoid one another and prevent a collision between them.  This would be desirable as the damage that would occur when they collide would require repair to the robot s and would cost money and thus to prevent and reduce this from happening one would look to keep a fixed distance between the robots while they are 
Regarding claim 15 which is the corresponding method claim of system claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
Regarding claim 16 which is the corresponding method claim for system claim 5 and thus rejected for the same reasons as stated for claim 5 above.  
Regarding claim 18 which is the corresponding method claim for system claim 7 and thus rejected for the same reasons as stated for claim 7 above.  
Allowable Subject Matter

Claims 6, 9-11 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664